UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-4318


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JACINTO BRACMORT,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:10-cr-00249-DKC-6)


Submitted:   November 27, 2012             Decided:   December 13, 2012


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joshua R. Treem, Emily L. Levenson, SCHULMAN, TREEM & GILDEN,
P.A., Baltimore, Maryland, for Appellant.    Rod J. Rosenstein,
United States Attorney, Adam K. Ake, Assistant United States
Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              In August 2011, a jury convicted Jacinto Bracmort of

conspiracy      to      distribute    and      to    possess        with       intent    to

distribute cocaine base and phencyclidine (“PCP”), in violation

of 21 U.S.C. §§ 841, 846 (2006).               Bracmort was sentenced to 120

months’ imprisonment and five years’ supervised release.                                  In

this    appeal,      Bracmort   assigns     error        to   the   district      court’s

denial of a requested jury instruction and the court’s failure

to     make    specific     factual       findings        relevant        to   the      drug

quantities attributable to him for sentencing purposes.                           For the

reasons that follow, we affirm the judgment.

              In his challenge to his conviction, Bracmort argues

the district court abused its discretion in denying his request

for a jury instruction on multiple conspiracies.                      “We review the

district      court’s    decision    to    give     or    refuse     to    give   a     jury

instruction for abuse of discretion.”                    United States v. Sarwari,

669 F.3d 401, 410-11 (4th Cir. 2012) (internal quotation marks

omitted).

       A district court will be reversed for declining to
       give an instruction proposed by a party only when the
       requested instruction (1) was correct; (2) was not
       substantially covered by the court’s charge to the
       jury; and (3) dealt with some point in the trial so
       important,   that  failure   to  give   the  requested
       instruction seriously impaired that party’s ability to
       make its case.




                                           2
Noel v. Artson, 641 F.3d 580, 586 (4th Cir.) (internal quotation

marks omitted), cert. denied, 132 S. Ct. 516 (2011).

               “A court need only instruct on multiple conspiracies

if   such    an    instruction           is     supported     by     the    facts.”       United

States v. Mills, 995 F.2d 480, 485 (4th Cir. 1993).                                 Thus, “[a]

multiple conspiracy instruction is not required unless the proof

at trial demonstrates that appellant[] [was] involved only in

separate       conspiracies          unrelated          to     the     overall      conspiracy

charged in the indictment.”                      United States v. Squillacote, 221

F.3d    542,    574    (4th    Cir.       2000)       (internal       quotation      marks     and

emphases omitted).            We have previously explained “that a single

conspiracy exists[] when the conspiracy had the same objective,

it   had    the    same      goal,       the    same    nature,       the   same    geographic

spread, the same results, and the same product.”                               United States

v.     Jeffers,     570      F.3d        557,     567     (4th     Cir.     2009)     (internal

quotation marks and alteration omitted).

               Based on our review of the record in its present form,

we conclude that the evidence adduced at trial established that

Bracmort, cooperating witness Ricky Moore, and co-defendant Rico

Toliver     were      part    of     a    “loosely-knit          association        of   members

linked only by their mutual interest in sustaining the overall

enterprise of catering to the ultimate demands of a particular

drug consumption market” — here, the area in and around Prince

George’s       County,    Maryland.              United      States    v.    Banks,      10   F.3d

                                                  3
1044, 1054 (4th Cir. 1993).               Specifically, beginning in late

2009, Moore and Toliver became partners in a common enterprise

of distributing and possessing with the intent to distribute

cocaine base and PCP.            After obtaining drugs from Toliver and

co-conspirator Darrell Banks, Moore would sell these drugs to

Bracmort and others.        Moore frequently and consistently supplied

PCP to Bracmort, which Bracmort would either use or sell to

others.      Bracmort further aided the conspiracy by driving Moore

to drug deals and by attempting to find potential buyers and

sources. *      Because    the    trial       evidence    established      a   single

conspiracy     rather     than   multiple       smaller     ones,   we     hold    the

district court did not abuse its discretion in denying defense

counsel’s request to instruct the jury on multiple conspiracies.

             Bracmort also challenges his sentence, assigning error

to   the     district   court’s     failure       to     make   specific       factual

findings relevant to the drug quantities attributed to him for

sentencing purposes.         According to Bracmort, given the jury’s

findings that less than 100 grams of PCP and less than 28 grams

of cocaine base were attributable to him, the “court had an

     *
       That the Government did not directly link Bracmort to
Toliver simply is not legally significant. See United States v.
Nunez, 432 F.3d 573, 578 (4th Cir. 2005) (explaining that “one
may be a member of a conspiracy without knowing its full scope,
or all its members, and without taking part in the full range of
its activities or over the whole period of its existence”
(internal quotation marks omitted)).



                                          4
obligation to engage in fact finding to determine the specific

amounts of drugs attributable to Mr. Bracmort.”                            (Appellant’s

Br. at 15).       And because the court did not make any factual

determinations on this issue, Bracmort asserts the court lacked

a   sufficient    basis   for    using        the    larger    drug     quantities     for

calculating      his   base     offense        level,       thus   resulting     in    the

imposition of an unreasonable sentence.                     We disagree.

           Generally,          this     court        reviews       a     sentence      for

reasonableness, using an abuse of discretion standard of review.

Gall v. United States, 552 U.S. 38, 51 (2007).                         In reviewing the

district court’s calculations under the Guidelines, “we review

the district court’s legal conclusions de novo and its factual

findings for clear error,” United States v. Manigan, 592 F.3d

621, 626 (4th Cir. 2010) (internal quotation marks omitted), and

will “find clear error only if, on the entire evidence, we are

left with the definite and firm conviction that a mistake has

been   committed.”        Id.    at     631       (internal    quotation      marks    and

alteration omitted).           However, because he did not object to the

district     court’s    failure       to      make    specific      factual      findings

regarding the attributable drug quantities, Bracmort’s claim is

reviewed for plain error.             United States v. Blatstein, 482 F.3d

725, 731 (4th Cir. 2007).

           Pursuant       to     Fed.      R.       Crim.     P.   32(i)(3)(A),        the

sentencing    court    “may     accept        any    undisputed        portion    of   the

                                              5
presentence      report     as       a    finding        of    fact.”           Given    Bracmort’s

undisputed       failure        to        object        to     the        probation       officer’s

recommendation as to the drug quantities attributable to him, we

discern no error, let alone plain error, in the district court’s

reliance    on     the    presentence           report         to     support        this    factual

determination.

            We further reject Bracmort’s contention that the court

was obligated to make express factual findings — even in the

absence of an objection to the presentence report — because the

attributable drug quantities were greater than those found by

the jury.     The jury’s findings that Bracmort was accountable for

less than 28 grams of crack cocaine and less than 100 grams of

PCP, made under a reasonable doubt standard, were relevant to

whether    Bracmort       would          be   subject         to    the     enhanced      statutory

sentencing       provisions          applicable          to        crimes    involving        larger

quantities    of    narcotics.                This      is    plainly       distinct        from    the

court’s analysis of the attributable drug quantities as relevant

to sentencing.           See United States v. Young, 609 F.3d 348, 357

(4th Cir. 2010) (“But beyond establishing the maximum sentence,

the jury’s drug-quantity determination placed no constraint on

the   district      court’s           authority          to     find       facts       relevant     to

sentencing.”).           And     as      we    further         recognized         in    Young,      the

sentencing       court    is     “free         to       consider       .    .    .     whether      the

government       could         establish            a        higher        quantity         under    a

                                                    6
preponderance of the evidence standard.”               609 F.3d at 357.       To

be sure, the Young court discussed the need, in such situations,

for   the   sentencing    court     to   “make   relevant    factual   findings

based on the court’s view of the preponderance of the evidence.”

Id.    However, in light of Bracmort’s failure to object to the

presentence report, the court sufficiently satisfied this duty

by adopting the drug quantity determinations set forth therein.

Cf. United States v. Davis, 679 F.3d 177, 180, 187 (4th Cir.

2012) (explaining that, where defendant objects to application

of specific Guideline, the sentencing court must make factual

findings as to disputed conduct).            We thus reject this challenge

to Bracmort’s sentence.

            For these reasons, we affirm the criminal judgment.

We    dispense   with   oral   argument      because   the   facts   and   legal

contentions      are   adequately    presented    in   the   materials     before

this court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                         7